                                                                                    07/18/2019


                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF VIRGINIA
                                 CHARLOTTESVILLE DIVISION

  SECURITIES AND EXCHANGE
  COMMISSION,                                          CASE NO. 3:01-cv-00116
                                      Plaintiff,

  v.                                                   ORDER

  TERRY L. DOWDELL, ET AL.
                                     Defendants.       JUDGE NORMAN K. MOON



       This matter is before the Court on Receiver Roy M. Terry, Jr.’s Motion to Amend Reserve

Amount and to Authorize Payment of Professionals Fees and Expenses (dkt. 981) and the Report

and Recommendation of United States Magistrate Judge Robert S. Ballou (dkt. 982). The matter

was referred to Judge Ballou pursuant to 28 U.S.C. §§ 636(b)(1) and (b)(3) for proposed findings

of fact and a recommended disposition of the Receiver’s Motion.

       The Receiver’s Motion (dkt. 981) contains two related motions: (1) a motion to increase

the Reserve amount; and (2) a motion to approve payment of professional fees in amounts greater

than $5000.00. After a review of the record in this case, and no objections having been filed to

the Report and Recommendation within fourteen days of its service upon the parties, I will adopt

the Report. Accordingly, it is hereby ORDERED that:

       1. The Report and Recommendation (dkt. 982) is hereby ADOPTED in its entirety;

       2. The Receiver’s Motion to Amend Reserve Amount (dkt. 981) is GRANTED and the

           Reserve amount is INCREASED to $59,819.62;

       3. The Motion to Approve Payment of Professional Fees and Expenses to Sands Anderson

           PC in the amount of $35,346.59 is GRANTED in part in the amount of $35,225.59,




                                                   1
   and because Sands Anderson PC has been paid $5,000.00 of the approved amount,

   Sands Anderson PC is AWARDED $30,225.59;

4. The Motion to Approve Payment of Professional Fees and Expenses to Keiter, the

   Receiver’s CPA firm, (dkt. 981), in the amount of $6,698.03 is GRANTED and

   because Keiter has been paid $5,000.00 of the approved amount, Keiter is AWARDED

   $1,698.03;

5. The Receiver is AUTHORIZED to pay the amounts awarded in this Order; and

6. The Receiver is AUTHORIZED to pay from the Reserve any reasonable professional

   fees and expenses performed for the conclusion of the receivership; however, the

   Receiver shall SEEK court approval for any professional fees and expenses to be paid

   greater than five thousand dollars ($5,000.00).

IT IS SO ORDERED.

The Clerk of the Court is directed to send a copy of this Order to counsel of record.

              18th day of July, 2019.
Entered this _____




                                         2
